EXHIBIT Forbearance Agreement This Forbearance Agreement (herein, the “Agreement”) is made as of this29th day of December, 2009, by and among Champion Industries, Inc. (the “Borrower”) Mr. Marshall Reynolds, individually (the “Shareholder”), Fifth Third Bank, an Ohio banking corporation, as a Lender, L/C Issuer, and Administrative Agent for the Lenders (the “Administrative Agent”) and the other Lenders party hereto. Recitals: A.The Borrower, the Lenders, and the Administrative Agent are party to a Credit Agreement, dated as of September 14, 2007 (as heretofore amended and as the same may further be amended, supplemented and otherwise modified from time to time, the “Credit Agreement”). B.The Borrower has informed the Administrative Agent and the Lenders that it has failed to comply with Sections 6.20(a), 6.20(b), 6.20(c) and 6.20(d)of the
